DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/028,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application are narrower (including the limitations of the current application in addition to an NFC coil).

Claims 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of copending Application No. 17/028,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application are narrower (including the limitations of the current application in addition a control circuitry and exposed electrical contacts).
Claims 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 16, 18 and 21of copending Application No. 17/028,325 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application are narrower (including the limitations of the current application in addition to an encapsulating structure).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EIGENTLER et al. (US 2020/0346006 A1, hereinafter EIGENTLER) in view of LEVY (US 2019/0198212 A1, hereinafter LEVY).

    PNG
    media_image1.png
    376
    368
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    691
    549
    media_image2.png
    Greyscale


As per claim 1, EIGENTLER discloses an electronic device comprising: 
a housing having an interface surface (See Fig.1, Item#102, discloses an implantable medical device comprising electronic components as disclosed in Par.20, the side closest to the transmitting device 101 is considered the interface surface); 
an inductive coil disposed within the housing and having an axis normal to the interface surface (See Par.6 and Fig.5, disclose an inductive coil placed inside the magnet 301), the inductive coil being configured to transfer power wirelessly through the interface surface (See Pars.3 and 22, disclose the receiving coil is used to receive power and data wirelessly though interface surface); 
an annular magnetic alignment component disposed within the housing coaxial with and outboard of the inductive coil, the annular magnetic alignment component having a magnetic orientation in a radial direction that is rotationally symmetric about the axis (See Fig.6, Item#301, discloses an annular magnet, Par.6, discloses the magnet surrounds the coil. The magnetic element has a radial magnetic orientation as shown from the direction of the magnetic flux lines pointing inward. The magnetization lines shown in Fig.6 are rotationally symmetric about the axis). However, EIGENTLER does not disclose a rotational alignment component comprising an additional magnet disposed outside an outer perimeter of the annular magnetic alignment component.
LEVY discloses an electronic device comprising a rotational alignment component comprising an additional magnet disposed outside an outer perimeter of the annular magnetic alignment component (See Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets outside the center area of the electronic device).
EIGENTLER and LEVY are analogous art since they both deal with the alignment of wirelessly charged electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by EIGENTLER with that of LEVY by adding a rotational magnet outside the perimeter of the annular magnetic alignment component for the benefit of allowing a quick alignment of the electronic device and the charger in a specific orientation by simply bring the charger and the electronic device together.

As per claim 2, EIGENTLER and LEVY disclose the electronic device of claim 1 as discussed above, wherein the rotational alignment component comprises a magnet having additional magnet has at least two different regions of opposing magnetic orientations (See LEVY, Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets, each comprising at least two different regions of opposing magnetic orientations (+ and -)).

As per claim 5, EIGENTLER and LEVY disclose the electronic device of claim 1 as discussed above, wherein the annular magnetic alignment component comprises a plurality of arcuate magnets, each having a magnetic polarity that is oriented in a radially inward direction (See EIGENTLER, Fig.6, Items#401 discloses a plurality of arcuate magnets comprising magnetization lines pointed inward).

As per claim 6, EIGENTLER and LEVY disclose the electronic device of claim 1 as discussed above, further comprising a battery disposed within the housing, wherein the inductive coil is coupled to the battery (The examiner views that a battery in an inherent feature of EIGENTLER since an implantable medical device is required to have an internal energy source to provide essential function without relying on an external power source, however in case the applicant disagrees with the assertion, the examiner also points out that LEVY, Par.47, discloses the electronic device comprising a battery). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by EIGENTLER and LEVY as applied to claim 1 to include a battery for the benefit of ensuring continued operation of the electronic device even in the absence of an external power source). 

As per claim 7, EIGENTLER and LEVY disclose the electronic device of claim 1 as discussed above, wherein the inductive coil is configured to receive power wirelessly through the interface surface (See EIGENTLER, Pars.3 and 22, disclose the receiving coil is used to receive power and data wirelessly though interface surface).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARTOVI (US 2012/0146576 A1, hereinafter PARTOVI) in view of FULLERTON et al. (US 2009/0278642, hereinafter FULLERTON).
As per claim 15, PARTOVI discloses an accessory for use with a portable electronic device, the accessory comprising: 
a housing having a first interface surface and a second interface surface opposite the first interface surface; (See Fig.1 and 14, disclose a charger comprising a top surface which is closest to an electronic device and a bottom interface surface); 
an annular magnetic alignment component disposed within the housing and having an axis normal to the first interface surface and the second interface surface (See Fig. 20(h), disclose a magnet having axis normal to the top and the bottom surface of the charger as magnetic lines are directed from South to North, the flux lines of each ring will have a vertical direction perpendicular to the top and bottom surfaces); the annular magnetic alignment component having
an inner arcuate region having a magnetic polarity oriented in a first axial direction (See Fig.20(h), discloses a first South magnetized ring);
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction (See Fig.20(h), disclose a North magnetized ring inside the outer South magnetized ring). However, PARTOVI does not disclose the annular magnetic alignment component comprising a plurality of arcuate magnets, each arcuate magnet having: a non-magnetized central region disposed between the inner arcuate region and the outer arcuate region or a rotational alignment component comprising an additional magnet disposed outside a perimeter of the annular magnetic alignment component.
FULLERTON discloses a magnetic alignment structure comprising an inner arcuate region, an outer arcuate region and a non-magnetized central area disposed between the inner arcuate region and the outer arcuate region and wherein each arcuate region comprises a plurality of arcuate magnets (See Fig.36A and Par.277, disclose a plurality of magnetic rings, each ring comprising a single magnet or a plurality of magnets and a space in between the magnetic rings).
PARTOVI and FULLERTON are analogous art since they both deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI with that of FULLERTON by providing using a plurality of arcuate magnets to form each ring and place a space between the inner arcuate region and the outer arcuate region for the benefit of increasing the surface area occupied by the magnetic structure to enhance the couple force between the charger and the electronic device. However, PARTOVI and FULLERTON does not disclose a rotational alignment component comprising an additional magnet disposed outside a perimeter of the annular magnetic alignment component.
LEVY discloses an electronic device comprising a rotational alignment component comprising an additional magnet disposed outside an outer perimeter of the annular magnetic alignment component (See Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets outside the center area of the electronic device).
PARTOVI, FULLERTON and LEVY are analogous art since they all deal with magnetic alignment structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARTOVI and FULLERTON with that of LEVY by adding a rotational magnet outside the perimeter of the annular magnetic alignment component for the benefit of allowing a quick alignment of the electronic device and the charger in a specific orientation by simply bring the charger and the electronic device together.

As per claim 16, PARTOV, FULLERTON and LEVY disclose the accessory of claim 15 as discussed above, wherein the additional magnet has at least two different regions of opposing magnetic orientations (See LEVY, Fig.8A, Items#884a-88d, disclose a plurality of rotational alignment magnets, each comprising at least two different regions of opposing magnetic orientations (+ and -))

Allowable Subject Matter
Claims 3-4 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose “…the additional magnet has a rectangular shape in a plane transverse to an axis defined by the annular magnetic alignment component and wherein the at least two different regions of opposing magnetic orientations include: a first region extending along a first long side of the rectangular shape and having a first magnetic orientation; and a second region extending along a second long side of the rectangular shape and having a second magnetic orientation opposite the first magnetic orientation.”
Claims 8-11 and 14 are allowed over the prior art. The prior art does not disclose “…an inner arcuate region having a magnetic polarity oriented in a first axial direction;
an outer arcuate region having a magnetic polarity oriented in a second axial direction opposite the first axial direction; and a non-magnetized central arcuate region disposed between the inner arcuate region and the outer arcuate region; and rotational alignment component comprising an additional magnet disposed outside a perimeter of the annular magnetic alignment component.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08/11/2022, with respect to amended claims 1-11 and 14-18 have been fully considered and are persuasive.  The previous 103 rejection of claims 1-11 and 14-18 has been withdrawn. New grounds of rejection for claims 1-2 and 5-7 and 15-16 are introduced to address the added limitations. The examiner thanks the applicant for filing the terminal disclaimer with regards to application 17/028,121. Other double patenting rejections are presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        

/EDWARD TSO/
Primary Examiner, Art Unit 2859